Citation Nr: 0200668	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



REMAND

The veteran served on active duty from January 1931 to 
November 1934, and from November 1939 to January 1942.  He 
died in February 2000.  The appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied entitlement to service connection for 
the cause of the veteran's death.

A remand is required for compliance with the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  Although the 
Board sincerely regrets any delay associated with this 
remand, it is necessary to ensure that there is a complete 
record upon which to decide the appellant's claim, so that 
she is afforded every possible consideration.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  To establish service connection 
for the cause of a veteran's death, evidence must show that a 
service-connected disability either caused, or contributed 
substantially or materially to causing, the veteran's death.  
38 C.F.R. § 3.312 (2001).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

The veteran died in February 2000.  The death certificate 
listed the cause of his death as ischemic encephalopathy due 
to ischemic cardiomyopathy.  The veteran was service 
connected for a disability that, at the time of his death, 
was described as "anxiety reaction with conversion 
features."

The veteran received medical treatment during service when, 
in November 1941, he collapsed and lost consciousness.  It 
was noted that a similar episode had occurred in May 1941.  
He was admitted for evaluation of possible cardiac problems, 
but treating physicians concluded that the episodes were 
manifestations of epilepsy.  A December 1941 service medical 
board report indicated that veteran was rendered unfit for 
service by "attacks of cerebral dysrhythmia."

From 1941 forward, the veteran continued to report symptoms, 
including: nervousness, anxiety, headaches, dizziness, 
faintness, loss of consciousness, chest discomfort, heart 
palpitations, shortness of breath, and stomach discomfort.  
The veteran filed a claim in March 1944 for service 
connection for heart trouble.  In October 1944, the RO 
established service connection for "psychoneurosis, hystero-
epilepsy, with associated neurocirculatory asthenia, 
previously diagnosed as epilepsy, grand mal."

The claims file contains records of VA and private medical 
and mental health examinations and treatment performed over 
the years since the veteran's service.  In rating decisions 
issued between 1944 and 2000, the RO changed the description 
of the veteran's service-connected disability several times, 
listing the disability as follows: "psychoneurosis, anxiety 
state, associated with neurocirculatory asthenia," "anxiety 
reaction, minimal," "conversion reaction with 
hyperventilation syndrome," "anxiety reaction with 
conversion features," and "generalized anxiety disorder, 
chronic."  Service connection was not established for 
cerebral dysrhythmia, nor does it appear that the veteran 
carried that diagnosis.

In 1978, a private physician reported that he had treated the 
veteran for about two years, and that the veteran had 
arteriosclerotic heart disease with angina pectoris.  In 
1991, the veteran, who was noted to have a history of 
progressive chest discomfort, underwent a cardiac 
catheterization and three vessel coronary artery bypass 
graft.  Medical records reflect that he continued to receive 
treatment for hypertension and arteriosclerotic heart 
disease, as well as for neurological and psychological 
symptoms.

In December 1999, the veteran was admitted to the VA Medical 
Center (VAMC) in West Palm Beach, Florida, due to "altered 
mental status related to diffuse cerebral encephalopathy 
related to atherosclerotic cerebro-vascular disease and 
possibly central pontine myelinolysis related to 
hyponatremia."  The veteran continued as an inpatient at the 
VAMC until his death in February 2000.  As noted above, the 
cause of his death was listed as ischemic encephalopathy due 
to ischemic cardiomyopathy.  In a February 2000 report, 
Benjamin D. Saffan, M.D., the veteran's primary care 
physician at the VAMC, noted the veteran's December 1941 
diagnosis of "Cerebral Dysrhythmia."  Dr. Saffan wrote, 
"It is conceivable that the cause of death was related to 
'Cerebral Dysrhythmia.'"

Additional development is needed prior to appellate 
disposition of this case.  First, it appears that the 
veteran's complete records associated with his final 
hospitalization have not been associated with the file.  In 
particular, a list of procedures shows that, on December 6, 
1999, the veteran underwent an electroencephalogram (EEG).  
The report of that test is not of record in the claims file.  
On December 7, 1999, the veteran had a magnetic resonance 
imagery (MRI) of the brain/brain stem.  That document is not 
of record.  He also had a computed axial tomography (CAT) 
scan of the head on December 7, 1999.  That test 
interpretation is not of record.

The appellant should be asked to provide the names and 
addresses of any medical care providers and the dates of 
treatment for any medical care providers who treated the 
veteran for cerebral dysrhythmia since December 1941.  In 
particular, any diagnostic tests done to detect or rule out 
cerebral dysrhythmia would be important to the claim.  All 
records identified should be requested.

Dr. Saffan indicated that it was possible that the cause of 
the veteran's death was related to a disorder that was 
diagnosed during the veteran's service.  Once the above 
development is completed, Dr. Saffan should be asked to 
provide the rationale for his opinion.  He should be asked to 
cite any diagnostic tests of record since December 1941 that 
support a diagnosis of cerebral dysrhythmia at any time since 
military service and any diagnostic tests during the 
veteran's final hospitalization on the basis of which 
cerebral dysrhythmia was diagnosed.  Finally, he should be 
asked to state whether it is at least as likely as not that a 
condition of service origin contributed substantially or 
materially to cause the veteran's death.  The claims folder 
should be provided to the doctor for his review.

Accordingly, this case is REMANDED for the following:

1.  Ask the appellant for the names, 
addresses, approximate dates of 
treatment, and appropriate releases for 
the treatment records, including 
diagnostic tests, of all medical care 
providers who treated the veteran for or 
diagnosed the veteran to have cerebral 
dysrhythmia, from his separation from 
service until his death.  After receiving 
appropriate releases, request all 
treatment records identified by the 
appellant.  Associate all records with 
the claims file.  If any request for 
information is not successful, notify the 
claimant and her representative, as 
required by the VCAA.

2.  Obtain and associate with the claims 
file all diagnostic tests and reports and 
neurological consultation reports 
associated with the veteran's final 
hospitalization.  In particular, request 
the December 6, 1999 electroencephalogram 
(EEG); the December 7, 1999, magnetic 
resonance imagery (MRI) of the 
brain/brain stem; and the December 7, 
1999, computed axial tomography (CAT) 
scan of the head.

3.  After the development is as complete 
as possible, request that Dr. Saffan at 
the West Palm Beach VAMC review the 
veteran's claims file and provide a 
rationale for his opinion that "[i]t is 
conceivable that the cause of death was 
related to 'Cerebral Dysrhythmia.'"  He 
should be asked to cite any diagnostic 
tests of record since December 1941 that 
support a diagnosis of cerebral 
dysrhythmia at any time since military 
service and any diagnostic tests during 
the veteran's final hospitalization on 
the basis of which cerebral dysrhythmia 
was diagnosed.  Finally, he should be 
asked to state whether it is at least as 
likely as not that a condition of service 
origin contributed substantially or 
materially to cause the veteran's death.

4.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

